


EXHIBIT 10.6


FIRST AMENDMENT TO THE
BOSTON SCIENTIFIC CORPORATION
DEFERRED BONUS PLAN


Boston Scientific Corporation has established the Boston Scientific Corporation
Deferred Bonus Plan, effective as of June 1, 2010. Pursuant to Article 8 of the
Plan, the Plan is hereby amended as follows, effective as of January 1, 2015:
1.    Section 2.1(f) of the Plan is amended to read as follows:
(f)    “Bonus Plan” means the Boston Scientific Corporation Annual Bonus Plan or
any similar or successor plan established by the Company and designated by the
Committee, provided that awards under the designated plan constitute
“performance-based compensation” under the Section 409A Standards.
2.    Section 2.1(l) of the Plan is amended to read as follows:
(l)    “Eligible Employee” means an Employee who (1) is employed in the United
States or as a U.S.-based expatriate; (2) is employed in a position at or above
the director level; (3) is a participant in the Bonus Plan; and (4) is approved
(or is part of a group that is approved) by the Committee as eligible to
participate in the Plan.
    
IN WITNESS WHEREOF, Boston Scientific Corporation has caused this amendment to
be executed in its name and on its behalf, effective as of the dates set forth
herein, by an officer or a duly authorized delegate.


BOSTON SCIENTIFIC CORPORATION
    
By:    _/s/ Wendy Carruthers__________
Wendy Carruthers
Title:    Senior Vice President, Human Resources
Date:    October 28, 2014






--------------------------------------------------------------------------------







